Citation Nr: 1828165	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-29 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for dementia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1961 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The four McLendon requirements are satisfied for the Veteran's claim.  Regarding the first element, an April 2014 private medical opinion notes a diagnosis of dementia.  The Veteran states that he was diagnosed with dementia in early 2013.  See April 2014 statements.  Regarding the second and third elements, the Veteran reports that on multiple occasions he was transported in unpressurized cargo aircraft to include C-124s.  He states that from 1962 to 1965 he was assigned to the 322 Air Division (MATS), Chateauroux, France in which he was sent on temporary duty travel (TDY) approximately 15 times to various subordinate units in Europe, North Africa, England, Scotland, Turkey, Greece, and other locations to perform clerical duties as a personnel technician.  Id.  The Veteran's DD 214 confirms that he was a director of personnel resource management and programs staff officer during service.  His personnel records also confirm that he was sent on TDY to Prestwick Air Base (AB), Scotland from Chateauroux Air Station, France for seven days to conduct personnel staff visits and annual records checks.  His personnel record contains additional TDY orders to Wheelus AB, Libya, Germany, England, Turkey, and Greece to perform similar duties.  On one particular TDY flight, the Veteran reports that the C-124 pilot had to ascend much higher than normal in order to "make up time lost" and joked that it would not matter because they would fall asleep.  While there is nothing in the record to completely verify that the Veteran was exposed to oxygen deprivation while aboard C-124s that purportedly caused his dementia, the Board notes that for the purpose of triggering the duty to provide a VA examination, the Veteran's reports with respect to being oxygen deprived while aboard C-124s on TDY are found to be sufficiently competent and credible.  In light of the foregoing evidence, there is an indication that his dementia may be associated with his service.  Regarding the final element, the Board finds that there is insufficient competent medical evidence in the record to make a decision on the claim.  As all four McLendon elements are satisfied, a VA examination is required.

Additionally, the Veteran referenced private medical treatment records from two private medical providers.  See April 2014 statements.  The Veteran reports that his primary physician conducted a baseline memory test in January 2013.  This physician referred the Veteran to a neurologist wherein he was diagnosed with Alzheimer's disease.  Because this evidence is pertinent to the matter before the Board, the Board also finds that additional development is necessary in order to properly adjudicate the matter on the merits.  Hence, reasonable efforts should be made to obtain these records.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Any outstanding VA treatment records not of record should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  Efforts should also be made to obtain the two private medical treatment records that the Veteran references in his April 30, 2014, statements in which he reports i) that his primary physician conducted a baseline memory test in January 2013 and ii) that he was treated by a neurologist who conducted multiple tests and diagnosed him with Alzheimer's disease.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed dementia disorder.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's statements concerning the circumstances surrounding his oxygen deprivation during service and personnel record documenting his TDY travel aboard C-124 aircraft.  The examiner should then:

(a)  Provide a specific diagnosis for any current dementia disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed dementia disorder originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


